Citation Nr: 0634215	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-16 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-psychotic organic 
brain syndrome (OBS) associated with brain trauma, evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1964 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

By correspondence dated in November 2003, it appears that the 
veteran attempted to raise a separate claim for entitlement 
to service connection for migraine headaches.  As that claim 
has not yet been adjudicated, it is referred to the RO for 
consideration.

The veteran was scheduled for a travel board hearing in June 
2006 but he did not report for his hearing.  He has not 
offered an explanation for his absence or requested that his 
hearing be rescheduled.  Accordingly, the Board will review 
his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2006).  


FINDING OF FACT

The veteran's non-psychotic OBS associated with brain trauma 
is manifested by subjective complaints of anxiety, 
depression, and headaches; but there is no diagnosis of 
multi-infarct dementia associated with brain trauma.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for non-psychotic OBS 
associated with brain trauma is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
4.126(a), 4.130, Diagnostic Codes (DCs) 8045, 9304 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The provisions of 38 U.S.C.A. § 5103(a) require that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  The VCAA notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter dated in April 2003.  
The veteran was notified of the evidence needed to 
substantiate a claim for an increased rating.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, no further action is 
necessary under the mandate of the VCAA.


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But the most current level of functional impairment 
due to the service-connected disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Background

An October 1968 rating decision granted service connection 
for cerebral concussion manifested by headaches and anxiety 
and assigned an initial 10 percent disability rating under 
DCs 8045-9304.  A September 1973 rating decision 
recharacterized the service-connected disability as non-
psychotic OBS associated with brain trauma and confirmed and 
continued the 10 percent rating.  The veteran filed the 
current claim for an increase in December 2002.

On file are VA outpatient treatment records from 2002 to 
2004.  In December 2002, it was reported that since service 
the veteran had had anxiety attacks and depression without 
suicidal ideation and had had insomnia and memory loss at 
work.  His headaches had steadily increased over the past few 
years but he had not taken any medication for them.  The 
assessments were severe status post head injury headaches, 
possible psychomotor epilepsy, and post-traumatic stress 
disorder (PTSD).  

In February 2003, the veteran was seen for problems 
concentrating and working, as well as panic attacks.  He was 
unable to give a coherent history.  He had a brief case 
stuffed with papers and leaflets related to his security 
plans and his advocacy of what he believed to be a just 
cause.  He was a security and labor advocate but fought with 
fellow security officers and either got fired or quit.  He 
complained of being unable to concentrate and being 
forgetful.  

On mental status evaluation, the veteran was alert and 
oriented but had bizarre behavior and affect.  While 
cooperative and compliant with redirection, he grimaced, was 
overactive, and laughed inappropriately.  He made grandiose 
and paranoid statements but denied hallucinations or an 
organized delusional system.  At one point, he cried, stating 
that he was not close to anyone.  He made many mistakes in 
performing serial sevens but his memory was fair and his 
interpretation of proverbs was abstract.  The diagnosis was a 
mood disorder with hyperactivity secondary to head trauma.  
His Global Assessment of Functioning (GAF) was 45.  He was 
started on Olanzapine.  

In March 2003, the veteran continued to have anxiety.  He had 
stopped taking his medication because it had not helped.  He 
believed he was losing jobs due to stress and anxiety.  His 
mental status was unchanged.  He continued to show 
indications of a mood disorder and described tension and 
anxiety with a jovial affect and mood inappropriate to 
content of that thought.  There was no psychomotor 
retardation or agitation.  Attention, comprehension, and 
memory were grossly intact.  His judgment was erratic, being 
preoccupied with labor and security issues.  He had no 
thoughts of harming himself or others.  

Later in March, he reported that when he got a headache he 
would lie down and turn off the lights.  His headaches had 
now become a problem at work.  He had been fired or quit 
eight jobs in the past year because he was a security officer 
advocate and fought for the rights of employees.  The 
diagnosis was a mood disorder due to medical condition.  

On VA neurology examination in May 2003, the veteran's claim 
file was available for review.  It was noted that his 
inservice head trauma was incurred in a car accident and his 
chief complaint was having had headaches since the injury.  
He reported that these had fluctuated in intensity from 1 to 
5 on a scale of 10 but in the last 1 1/2 years they were both 
more frequent and more severe.  They could last from 2 to 12 
hours and, rarely, as long as 16 hours.  They occurred about 
every other day but varied in location and in quality.  They 
could be pulsating, pressure or sharp in nature.  

At the time of the examination, he had a headache in the 
right temporal area.  The headaches were sometimes associated 
with nausea but not with vomiting, eye tearing or stress.  He 
wore dark glasses when he had a headache and either did not 
go to work or left work early.  He was followed by a primary 
care physician.  Physicians had not told him what type of 
headaches he had.  He had had to change jobs because of his 
headaches but had worked as a security officer for the last 
several years.  He had had to give up his license to carry a 
weapon due to his headaches.  He was taking medication for 
the headaches.  

On physical examination, the veteran was fully oriented.  He 
was in mild to moderate discomfort due to his current 
headache.  He had an infrequent but abrupt jerking in his 
upper body or his leg.  He could walk a straight line but 
afterwards reported feeling a little dizzy.  He was well 
dressed and quite courteous.  He had a very well healed scar 
on his forehead which could be seen only on close 
examination.  There was no tenderness, keloid formation or 
tissue loss associated with the scar.  The cranial nerves 
were intact.  

Muscle tone and power were within normal limits and equal, 
bilaterally.  Deep tendon reflexes were +1 in the knees, 
ankles, and biceps, and equal bilaterally.  Finger to nose 
and Romberg's sign were within normal limits.  He was able to 
walk a straight line using a heel to toe gait but, as 
mentioned, complained of dizziness.  He had full strength in 
his upper and lower extremities.  External ocular movements 
were within normal limits, bilaterally, but there was a 
little nystagmus at the end, but only horizontally.  

The assessment was post head trauma with OBS and chronic 
headaches, which had increased in intensity in the last 1 1/2 
years which were mild and could be explained by the head 
trauma and was as likely as not secondary to the head trauma.  
This dramatic increase in symptoms in the last 1 1/2 years 
could not be explained by the old head trauma.  

On VA psychiatric examination in May 2003, the veteran's 
claim file was available for review.  The veteran's in-
service psychiatric history was related, including some 
manipulative behavior.  It was noted that he had a history of 
headaches associated with a diagnosis of a chronic anxiety 
reaction which precede the inservice vehicular accident that 
caused his non-psychotic OBS.  Following that accident, 
neither he nor any acquaintances had noted any personality 
changes but he had had occasional lightheadedness which had 
gradually stopped.  He was eventually discharged from service 
due to an emotionally unstable personality disorder.  He had 
had no history of psychiatric hospitalizations since then.  

The veteran complained of having had headaches since the 
inservice accident at a low level which had increased in the 
last 1 1/2 years in intensity.  A service officer had written 
that they were migraine headaches but the veteran was not 
sure if they were, although he had one almost every other 
day.  Over-the-counter medication brought some relief from 
the pain.  

He was currently working part-time as a security officer for 
two different companies, working a total of 40 to 65 hours 
weekly.  He had been divorced three times but had been living 
with his current girlfriend for 12 years and they got along 
together very well.  He denied having any financial 
stressors.  In his leisure time he liked to relax by watching 
television and often went to sleep in this manner.  He stated 
that he did not want any friends and kept everyone at bay.  
He described himself as a recluse and as being antisocial but 
in business he was gregarious.  He denied the use of alcohol 
and denied ever having a drinking problem.  If he drank one 
beer, it caused a headache.  

On mental status evaluation, the veteran was dressed in a 
security officer's uniform.  He described his mood as being 
quiet due to headaches.  He reported needing and wanting 
quiet.  Prior cognitive testing in March 2003 by a VA 
psychologist revealed some reduced efficiency in acquiring 
information but, overall, he retained what he learned.  His 
initial learning level was low but intellectual abilities 
were intact.  There was a generalized reduced efficiency.  
The results were consistent with reduced cognitive 
functioning secondary to factors other than brain 
dysfunction.  

It was felt, at that time, that he was most compromised by 
his headaches.  He shielded himself from bright lights in the 
office.  He did not appear to be depressed and, in fact, on 
several occasions attempted to joke with the evaluator.  
There was no overt evidence of any problems with anxiety.  He 
denied visual and auditory hallucinations.  He denied 
suicidal and homicidal ideation or intent.  He denied a 
history of violent behavior.  His insight and judgment were 
adequate.  

The veteran reported that in the last 1 1/2 years the intensity 
of his headaches had doubled, although he had no idea why.  
He self-rated both his depression and his anxiety as 9 on a 
scale of 10.  He reported that loud sounds made him "go 
off."  He did not like to be around people.  His depression 
had impacted his life by making his less happy and not 
treating his family as well as he should.  Chiefly, it 
affected his interpersonal relationships.  He denied any 
problems with anger.  He stated that he liked people 
immensely but did not want any part of them because he wanted 
it to be quiet around him.  He denied any problems with guilt 
or worries.  

The diagnostic impression was that although the veteran 
reported having very severe depression and anxiety related to 
his headaches, which he related to his inservice car 
accident, his behavior on the current examination was 
inconsistent with this reported history.  There was no 
evidence of depression or anxiety and, if there were, it was 
only minimal.  It was believed that the veteran was motivated 
by secondary gain, although he denied that he requested 
compensation for that disorder and that it was his service 
officer and his physician's idea to do so.  

The diagnoses were a personality disorder, not otherwise 
specified, and headaches.  His GAF was 80 and reflected 
transient symptoms that were expectable reactions to 
stressors such as his headaches and caused no more than 
slight impairment in his functioning.  He was competent to 
manage his own financial affairs.  

A July 2003 VA MRI was unremarkable.  In October 2003, the 
veteran complained of headaches which were sometimes preceded 
by photophobia and flashing lights.  Medication was 
prescribed.  Thereafter, at least until January 2004, he was 
seen for complaints of anxiety, depression, and headaches.  

The veteran submitted information from the Social Security 
Administration (SSA) reflecting his past taxable earnings 
from 1963 to 2002.  However, there was no indication that he 
had ever received, or applied for, SSA disability benefits.  
He also submitted a copy of his work record during two weeks 
from November 2003 to January 2004 and this shows that he 
called in sick once during each of the two weeks.  He also 
submitted a newspaper article dated November 20, 2003, 
dealing with headaches and submitted billing statements for 
visits to an emergency room in February and again in December 
2003.  

Analysis

The veteran asserts that he is entitled to a higher than 10 
percent rating because of his service-connected headaches.  
Under DC 8045 (brain disease due to trauma), purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the DCs specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, DC 8045.  

On the other hand, purely subjective complaints of brain 
disease due to trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304 (dementia due to 
head trauma).  The regulations provide that this 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  

Under DC 9304, dementia due to head trauma, is rated under 
the General Rating Formula for Mental Disorders, which 
provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events) warrants a 30 percent rating.   

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all evidence of record 
and not solely an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  However, 
the Board is compelled to point out that a higher rating is 
not warranted under DC 9304 in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma in service; 
however, he has not been diagnosed with multi-infarct 
dementia.  Psychological testing revealed that, while there 
is some decline in cognitive functioning, it is not due to 
brain dysfunction, i.e., the veteran's service-connected 
residuals of head trauma.  This is consistent with the recent 
MRI of his head which was unremarkable.  This evidence does 
not support a finding of multi-infarct dementia.

Moreover, the veteran has been diagnosed with a variety of 
disorders, including status post head injury headaches, 
possible psychomotor epilepsy, post-traumatic stress disorder 
(PTSD), a mood disorder with hyperactivity secondary to head 
trauma, a mood disorder due to medical condition, post head 
trauma with OBS and chronic headaches, reduced cognitive 
functioning secondary to factors other than brain 
dysfunction, a personality disorder, not otherwise specified, 
and headaches.  Significantly, he has not been diagnosed with 
multi-infarct dementia.  In the absence of a diagnosis of 
multi-infarct dementia, a higher rating is not warranted 
under DCs 8045-9304.

The Board has also considered whether the veteran would be 
entitled to a higher rating under DC 8100 for migraine 
headaches.  However, the Board finds that the analysis under 
an application of DC 8045 (brain disease due to trauma), 
rather than DC 8100 (migraine), is appropriate in this case 
because the veteran has essentially maintained that his 
headaches are due to injuries sustained to his head while in 
the military.  Therefore, the Board concludes that DC 8045, 
and not DC 8100, is for application.  

Moreover, and significantly, the veteran has not been 
diagnosed with migraine headaches.  None of the evidence 
indicates that the headaches are manifested by prostrating 
attacks, which is a requirement for a higher rating under 
that diagnostic code, and "migraine" headaches are not 
indicated inasmuch as the opinion of a service officer, that 
the headaches were migraine in character, is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the maximum available under DC 8045 is 10 percent for 
subjective complaints of headaches.  As noted above, a higher 
than 10 percent rating will not be assigned under DC 9304 in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. As a diagnosis of multi-infarct 
dementia has not been shown, the claim for a higher rating 
must be denied.

Parenthetically, the Board notes that while there was a brief 
outpatient treatment record reflecting a notation of PTSD, 
that diagnosis has never been formally rendered after an in-
depth psychiatric evaluation and, moreover, the veteran does 
not have the classical spectrum of symptoms associated with 
that diagnosis.  So, it appears that the diagnosis of PTSD 
was rendered only because he had sustained a head injury 
(head or brain trauma) during service and not because he was 
ever determined to meet the criteria for a formal diagnosis 
of that disorder.  Similarly, while there are some outpatient 
records which note that he has some twitching of his body, 
epilepsy has never been documented or diagnosed.  

The Board is cognizant of the GAF scores of 45 and, only a 
few months later, of 80.  The "GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   
This fluctuation in the GAF scores is not inconsistent with 
the conclusion of the VA examining psychiatrist that the 
veteran's depression and anxiety were, at worst, only minimal 
and that he was motivated by secondary gain.  

Further, the Board does not need to separate any symptoms due 
to the veteran's nonservice-connected personality disorder 
from those of his service-connected disability because an 
evaluation on the basis of psychiatric symptoms is not 
warranted in this case for the reason stated above, i.e., the 
absence of a diagnosis of multi-infarct dementia.  
Accordingly, an increased schedular rating is not warranted.  

Extraschedular Entitlement

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of it and the disorder 
has not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Admittedly, the veteran's overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

An increased rating for nonpsychotic OBS associated with 
brain trauma is denied. 



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


